UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to [] Commission file number 333-177463 AudioEye, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2939845 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9070 South Rita Road, Suite 1450, Tucson, Arizona (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 866-331-5324 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of August 9, 2013, 44,354,199 shares of the registrant’s common stock were issued and outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of June 30, 2013 (unaudited) and December 31, 2012 2 Consolidated Statements of Operations for the three and six months ended June 30, 2013 and 2012 (unaudited) 3 Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 (unaudited) 4 Condensed Notes to Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 21 SIGNATURES 22 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The financial information set forth below with respect to the financial statements as of June 30, 2013 and 2012 and for the three and six month periods ended June 30, 2013 and 2012 is unaudited. This financial information, in the opinion of our management, includes all adjustments consisting of normal recurring entries necessary for the fair presentation of such data. The results of operations for the three month and six month periods ended June 30, 2013 are not necessarily indicative of results to be expected for any subsequent period. Our fiscal year end is December 31. 1 AUDIOEYE, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, 2013 December 31, 2012 ASSETS Current Assets Cash $ $ Accounts receivable, net Related party trade receivables Marketable securities Total Current Assets Property and equipment, net Intangible assets, net Goodwill Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Deferred revenue Notes and loans payable - current Related party payable Total Current Liabilities Long Term Liabilities Notes and loans payable - long term Related party loans - long term - Total Long Term Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, $0.00001 par value, 100,000,000 shares authorized,44,354,199 and35,192,045 issued andoutstanding, as of June 30, 2013 and December 31, 2012, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Unaudited Consolidated Financial Statements 2 AUDIOEYE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months ended For the Six Months ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Revenue $ Revenue from related party Cost of revenues Gross profit ) ) General and administrative expenses Operating income (loss) Other income (expense) Unrealized gain (loss) on marketable securities - ) ) Interest expense ) Total other income (expense) Net (loss) $ ) $ ) $ ) $ ) Net (loss) per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding -basic and diluted See Notes to Unaudited Consolidated Financial Statements 3 AUDIOEYE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months ended June 30, 2013 June 30, 2012 Cash Flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock, option and warrant expense - Shares issued for services - Unrealized (gain) loss on investments ) Changes in operating assets and liabilities: Accounts receivable ) Related party receivable ) ) Accounts payable and accruals Deferred revenue ) Related party payables Net cash (used in) operating activities ) ) Cash Flows from investing activities: Cash (paid for) computer equipment - ) Advances to parent - ) Cash (paid for) patent costs ) - Net cash (used in) investing activities ) ) Cash Flows from financing activities: Payments on debt ) ) Borrowings on debt Proceeds from shares issued for cash, net - Net cash provided by financing activities $ $ Increase (decrease) in cash Cash – beginning of period Cash – end of period $ $ NON-CASH FINANCING ACTIVITIES Common stock issued for conversion of debt $ $
